Case 2:19-cv-08589-MCA-LDW Document 30 Filed 02/21/20 Page 1 of 2 PagelD: 268

Victor Wexler
36 Stonewall Drive
Livingston NJ 07039

Hon. Leda Dunn Wettre
50 Walnut Street

Room 4015

Newark NEO7101

Re:RLJ Partners v Beverly, et, al
Civil Action No: 2:19-cv-8589

February 17,2020

Hon. Leda Dunn Wettre:

We received your order relieving our counsel in the above matter and to appear by February 21,
2020,with new counsel. We were informed by counsel that he was making the request to
withdraw, during the holidays, when we were traveling. We have located counsel that we hope
will replace our counsel. Unfortunately we need to retain him and we are trying to put together
the necessary funds. We believe we will be able to pay the retainer by April15 and retain
counsel.

Thank you for your consideration..

Sincerely

ly

Victor Wexler and Otis Fund Rachel Wexler and RLJ Partners

Ai
Rose Wexler eigh en

Wha

Joshua Wexler, and JTW Grow Services
Page 2 of 2 PagelD: 269

 

ment 30 Filed 02

80-PZE22 LHSOteu

OL'v$

AN
ot a8

aivd 1 ataieas WR

~~ 3

 

|

Case 2:19-cv-08589-MCA-LDW Do

EU ELEYET AUC fodlggafefuanty grt etUEEtyggegcd ete geetgengeltey

129715

Lo/Le

10120

I=

Sui WHEL AS

al
7;
ra

fe aa ee
f
/

lof

 

 

ypowim™ as
mind 4097 -W0H

StodSk-Zotco

OS90 ¢¢64 OOOO Of22 bTOd

Lt N7Vea7N |
SIC wore :

MEIER TEM

SNITCaLLOG bY 0104 SS4auCdv hulliu ai sO
Pathol eee] ase tem eee len Ore hated WFR eee hel.

HZ :2 ch 24a Pgeeb 0000 ovee BToe

O3A3934
A3SUal MIN AD LOILSIO
LUNGS LIYLSiG “SA
W319

b §oz0 By og Sb avg
Ll HL¥YMEOAL 4
PSM

 

a pee Zt fttoie a
: y *
af

-
